Citation Nr: 0514864	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision, which granted service 
connection and a 30 percent rating for PTSD, effective August 
16, 2000.  The veteran appealed the effective date assigned 
for the award of service connection.  

This case also comes to the Board on appeal from a September 
2001 RO decision, which denied a TDIU. 

During the pendency of the appeal, the Board has remanded 
this case to the RO in March 2004 for additional development.  

In February 2004 the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, the motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision of October 1998; an application to 
reopen the claim of service connection for PTSD was received 
by the RO on August 16, 2000, and based on the receipt of new 
and material evidence, the RO reopened the claim and granted 
service connection for PTSD, effective on August 16, 2000.  

3.  The veteran's service-connected disabilities are PTSD, 
rated at 30 percent disabling, and a scar residual from a 
shrapnel wound of the right thigh, rated at noncompensable; 
he has a college education with a degree in pharmacy and work 
experience as a pharmacist but is unemployed; his service-
connected PTSD and scar residual are currently not shown to 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The October 1998 RO decision, which denied service 
connection for PTSD, is final; an effective date for the 
grant of service connection for PTSD prior to August 16, 
2000, the date of receipt of an application to reopen the 
claim with new and material evidence, is not warranted.  
38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 5110, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
38 C.F.R. §  3.400 (2004).  

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decisions in January 2001 and September 
2001, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  It is noted that the VCAA notices are lacking 
in terms of furnishing notice of what the evidence must show 
to establish an earlier effective date for the award of 
service connection for PTSD.  In any case, and as will be 
explained further herein below, in the statement of the case 
and supplemental statement of the case the veteran was 
informed of what was required to establish an earlier 
effective date, thus curing (or rendering harmless) any 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Furthermore, there was a lack of prejudice in terms 
of the timing of the VCAA notice.  While VCAA notice was not 
sent until after the initial unfavorable RO decision, it was 
sent prior to the certification and transfer of the case to 
the Board for consideration, and the veteran was offered the 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

The Board also notes that the veteran's earlier effective 
date claim stems from a notice of disagreement with the 
initial grant of service connection for PTSD and initial 
assignment of an effective date for the award of 
compensation.  In VAOPGCPREC 08-2003, published at 69 Fed. 
Reg. 25,180 (May 5, 2004), VA's General Counsel held that 
"[I]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raise a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  

Notwithstanding the above, in the VCAA notices sent to the 
veteran in March 2004 (with regard to TDIU only) and November 
2004, the RO generally advised him of what was required to 
prevail on his claims, what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  (As noted 
above, the VCAA notice in November 2004 was inadequate with 
regard to what was required to prevail on his earlier 
effective date claim.)  In the respective notices, the RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the rating 
decisions in January 2001 (regarding the earlier effective 
date claim), statements of the case issued to him in October 
2001 (regarding the earlier effective date claim) and 
December 2002 (regarding the TDIU claim), and supplemental 
statement of the case issued to him in April 2005 relevant to 
both claims.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were denied and the evidence it had 
considered in denying the claims.  In the statements of the 
case and supplemental statement of the case, the RO advised 
the veteran of the legal criteria governing entitlement to 
the benefits sought on appeal, with particular reference to 
38 C.F.R. § 3.159 and the United States Code cites relevant 
to the VCAA.  Further, the statements of the case and 
supplemental statement of the case provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing, but he declined.  The RO obtained both VA treatment 
records on behalf of the veteran, as well as employment 
information from his former employer, for inclusion in the 
claims folder.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claims.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
psychiatric examination in November 2004, specifically to 
evaluate the current nature and severity of his service-
connected PTSD and its impact on his employability.  The 
veteran has not identified any additional evidence that 
should be considered in connection with his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for PTSD should be prior to August 16, 
2000, the date that the RO assigned.  It has been argued that 
an earlier effective date is warranted based on the fact that 
the veteran was diagnosed with PTSD prior to August 2000 and 
that his symptoms, which were described on a VA examination 
in September 1998, were consistent with his current PTSD.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty in 
July 1942.  The claims file shows that his initial 
compensation claim relative to PTSD was received by the RO in 
September 1997.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

This original claim was denied by the RO in an October 1998 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in an October 30, 1998 letter.  As 
he did not initiate an appeal by the filing of a notice of 
disagreement (i.e., by October 30, 1999), the October 1998 RO 
decision is considered final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998).  

Inasmuch as the October 1998 RO decision is final, the 
effective date of the grant of service connection for PTSD 
must be determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in 
October 1998, the next application to reopen the claim for 
service connection for PTSD was received from the veteran on 
August 16, 2000.  In a January 2001 rating decision, the RO 
reopened the claim based on new and material evidence 
received since the final October 1998 RO decision, and on 
consideration of all the evidence the RO granted service 
connection for PTSD, effective on August 16, 2000.  

The RO assigned the earliest effective date legally permitted 
in this case, for the grant of service connection for PTSD, 
that is, the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.  

The veteran argues that an earlier effective date is in order 
because he was diagnosed with PTSD prior to August 2000 (a VA 
outpatient treatment record dated in April 2000 reflects a 
diagnosis of PTSD), and because symptoms on a VA examination 
in September 1998 were consistent with his current PTSD.  As 
noted, the veteran did not appeal the October 1998 RO 
decision, which was based on the findings of the September 
1998 VA examination.  Further, the veteran's application to 
reopen his PTSD claim was not received until four months 
after he was diagnosed with PTSD in April 2000.  Between the 
date that the October 1998 RO decision became final in 
October 1999 and the date of RO receipt of the application to 
reopen the PTSD claim on August 16, 2000, the veteran has not 
contended, and the record does not show, that he had filed an 
application to reopen his PTSD claim.  After a final 
disallowance, the operative date for purposes of assigning an 
effective date for an award of service connection is the date 
of VA receipt of the claim to reopen or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r).  

For the above-stated reasons, August 16, 2000 is the correct 
effective date for the award of service connection for PTSD.  

III.  TDIU

The veteran contends that his service-connected disability, 
specifically his PTSD, prevent him from obtaining gainful 
employment.  Total disability ratings for compensation based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of PTSD, 
which is rated as 30 percent disabling, and a scar residual 
from a shrapnel wound of the right thigh, which is rated as 
noncompensable.  Thus, he does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  The issue then is whether his service-
connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's nonservice-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 4.19.  Also, it is 
necessary that the record reflect some factor that places his 
case in a different category than other veterans with equal 
ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his service-connected disabilities.  On his TDIU 
application received in April 2001, the veteran claimed that 
he was unable to engage in substantially gainful employment 
due to his PTSD.  While the medical evidence clearly shows 
that his PTSD is productive of impairment, the objective 
medical evidence does not show that his service-connected 
disabilities, in and of themselves, result in 
unemployability.  

The veteran indicated on his TDIU application that he last 
worked full time in 1994, but he also stated that he worked 
on and off (part-time) since July 1991, through an employment 
agency.  He indicated that he was "self-employed" and 
worked mostly as an independent contractor.  His occupation 
was a pharmacist.  He indicated that he had a college 
education with a degree in pharmacy and that he did not have 
any education or training since he became too disabled to 
work gainfully.  On a VA form, the veteran's employer, 
Cardinal Health Staffing Network, indicated in May 2001 that 
the veteran was currently employed as a pharmacist, beginning 
in October 1993 with them.  For the preceding year he had 
been paid approximately $35,113 and there was no time lost 
due to disability.  The veteran usually worked 8-hour shifts, 
and beginning in May 2001 he was "committed" to working 16 
hours a week.  

A VA examination report of November 2004 indicates that the 
veteran had not been working for the past few months after an 
incident at the store where he worked.  Nevertheless, the 
Board finds that the disability picture provided by medical 
records does not demonstrate that the veteran's service-
connected disabilities, to the exclusion of all other medical 
disability, prevent him from obtaining and maintaining 
gainful employment.  

As previously discussed in this decision, the medical records 
in the file show that the veteran's PTSD is not more than 30 
percent disabling according to rating criteria.  Moreover, 
his service-connected scar residual from a shrapnel wound of 
the right thigh is rated as noncompensable.  Aside from these 
impairments, the medical records also indicate that the 
veteran has a history of degenerative joint disease (multiple 
sites), chronic obstructive pulmonary disease, coronary 
artery disease status post surgery, and benign prostatic 
hypertrophy.  The veteran has not contended, nor does the 
medical evidence show, that his service-connected scar is in 
any way disabling or interferes with his employability.  

The Board, in a March 2002 decision, denied the veteran's 
claim of a rating in excess of 30 percent for PTSD.  Medical 
records received since that decision, which are not 
duplicative of those previously considered by the Board, 
consist of VA outpatient records and a VA examination report.  
Outpatient records dated in January and February 2004 
indicate that the veteran was received treatment for PTSD.  
He was continuing to take prescription medication.  His mood 
was mildly depressed.  He was appropriately dressed and 
groomed, and his conversation was coherent.  His insight and 
judgment were intact.  There was no evidence of psychosis.  
His Global Assessment of Functioning (GAF) score was 68, to 
represent mild symptoms or some difficulty in social or 
occupational functioning but generally functioning pretty 
well, with some meaningful personal relationships.  

At the time of a VA examination in November 2004, the 
examiner noted that the veteran was told not to return to 
work after an altercation with another employee in April of 
that year.  The veteran reported that he had had a number of 
problems while working, particularly around April each year 
(the anniversary of his PTSD stressor), which also negatively 
impacted on family functioning.  The veteran has not had any 
inpatient treatment and is seen on an outpatient basis at the 
mental health clinic.  His biggest complaints involved his 
temper, and he also had problems with depression, sleeping, 
and chronic obstructive pulmonary disease.  On mental status 
examination, there was no impairment in thought processes or 
communication.  Otherwise, the findings were similar to those 
on the outpatient reports of January and February 2004.  The 
examiner found that the veteran was competent to manage 
financial decisions in his own best interest.  Since his last 
VA examination, it appeared that his work history had become 
more problematic, with the loss of his job and inability to 
find another.  Additionally, his medical conditions had 
limited him physically.  The diagnostic impression was PTSD 
(Axis I), chronic obstructive pulmonary disease (Axis III), 
and a current GAF score of 60 (Axis V).  The examiner opined 
that the "combination of medical and psychological symptoms 
at this time would make it very difficult for [the veteran] 
to maintain gainful employment."  

Thus, in reviewing the VA examiner's comments, which is the 
only current medical opinion addressing the veteran's 
employability, it appears that only in combination with other 
nonservice-connected disability is the veteran considered 
unemployable.  The examiner furnished a GAF score of 60, to 
represent moderate symptoms or moderate difficulty in social 
or occupational functioning.  Such score defines the 
impairment attributable to PTSD only and is not indicative of 
an inability to keep a job (as would be a GAF score of 50 or 
below).  The veteran's representative argues that the VA 
examiner's opinion is invalid to the degree that she was not 
qualified to diagnose the veteran's medical conditions, 
exclusive of his psychiatric conditions.  There is no 
objective evidence to show that the VA examiner's opinion was 
not credible or that she, as a Ph.D, was incapable of 
determining the veteran's employability from the standpoint 
of his PTSD.  

From a longitudinal review of the evidence, it appears that 
the veteran is capable of work when his nonservice-connected 
disabilities are not considered.  Given his educational and 
occupational background, it cannot necessarily be concluded 
that he is unemployable given the current manifestations of 
his service-connected PTSD and residual scar of the right 
thigh.  The record shows that only in combination with 
nonservice-connected disabilities would he have 
"difficulty" in maintaining employment.  However, as noted, 
such nonservice-connected disabilities may not be considered 
in support of the TDIU claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  Although his 
service-connected PTSD is of some significance, it is not of 
a level of impairment consistent with his being prevented 
from obtaining substantially gainful employment.  He has 
other disabilities that are nonservice-connected and thus not 
for consideration in determining his unemployability.  There 
has been no convincing evidence submitted to support the 
position that the veteran would not be hired in a suitable 
form of gainful employment solely as a result of his service-
connected disability.  For essentially the same reasons, 
referral for extraschedular consideration would not be 
appropriate.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date prior to August 16, 2000, for the grant of 
service connection for PTSD, is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


